Case: 20-50589     Document: 00515731673         Page: 1     Date Filed: 02/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 3, 2021
                                  No. 20-50589
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Inocencio Ruiz-Trujillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CR-45-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Inocencio Ruiz-Trujillo appeals his 18-month sentence imposed
   following his guilty plea conviction for illegal reentry following removal. He
   argues that 8 U.S.C. § 1326(b) is unconstitutional, under the principles
   articulated in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50589      Document: 00515731673             Page: 2   Date Filed: 02/03/2021




                                      No. 20-50589


   v. United States, 570 U.S. 99 (2013), because it permits a sentence above the
   statutory maximum in § 1326(a) based on the fact of a prior felony conviction
   neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. He concedes that this argument is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224, 226-27 (1998), but he seeks to preserve the issue
   for further review. The Government filed an unopposed motion for summary
   affirmance agreeing that the issue is foreclosed and, in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Ruiz-Trujillo concedes, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is foreclosed,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2